UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 15-1829


ROXIE ANN DAVIS,

                Plaintiff - Appellant,

          v.

CHERYL MORRIS; PAM MAY; CONNIE JELLIFFE,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.    Robert J. Conrad,
Jr., District Judge. (3:15-cv-00080-RJC-DSC)


Submitted:   November 17, 2015            Decided:   November 19, 2015


Before SHEDD, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roxie Ann Davis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Roxie Ann Davis seeks to appeal the district court’s order

dismissing      her     tort    complaint    on   the     basis       of   Younger

abstention.     See Younger v. Harris, 401 U.S. 37 (1971).                 We have

reviewed the record and find no reversible error.                 Accordingly,

we affirm for the reasons stated by the district court.                      Davis

v. Morris, No. 3:15-cv-00080-RJC-DSC (W.D.N.C. Mar. 3, 2015).

We   dispense    with    oral   argument    because     the   facts    and   legal

contentions     are   adequately    presented     in    the   materials      before

this court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                       2